Citation Nr: 0432882	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability 
as being secondary to the service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service from February 1983 to July 
1987.

This appeal arises from a May 1994 rating decision of the 
Muskogee, Oklahoma Regional Office (RO).

With regard to the evolution of the current claim, the Board 
notes that an initial claim of service connection for a back 
disability was submitted in January 1994.  By rating decision 
in May 1994, service connection for a back disability was 
denied and the veteran received written notice of this 
decision by letter dated in July 1994.  

The veteran submitted a written statement in August 1994 in 
which he expressed his disagreement with the May 1994 denial 
of the claim of service connection for a back disability; 
however, the RO failed to issue a statement of the case with 
regard to this issue.  

On multiple occasions thereafter, to include must recently in 
May 2001, the veteran requested consideration of the claim of 
service connection for a back disability.  Accordingly, the 
facts demonstrate that the veteran's current claim of 
entitlement to service connection for a low back disability 
stems from the original May 1994 rating decision.

The Board further notes that a review of the October 2004 
video conference hearing transcript suggests that the veteran 
may wish to advance claims of entitlement to service 
connection for a left knee disability and service connection 
for a psychiatric disability (both secondary to service 
connected disability), as well as a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities.  

The RO, therefore, should contact the veteran and determine 
whether he wishes to pursue any of the additional claims 
listed herein. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran currently suffers from a low back disability 
that was caused by the service connected right knee 
disability.


CONCLUSION OF LAW

The veteran's low back disability is proximately due to or 
was the result of the service connected right knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran complained 
of a back injury in September 1983.  He indicated that he had 
injured his back while riding in a truck four days before.  
He stated that his back was very sore and tender, and that he 
could hardly bend down due to constant pain.  On examination, 
there was no swelling or discoloration.  Range of motion was 
fair.  The veteran was unable to touch his toes with his 
hands.  The assessment was a bruised back.  

On the June 1987 separation physical examination, the veteran 
did not report a history of recurrent back pain.  On 
examination, the spine was clinically evaluated as normal.

By rating action in November 1987, service connection was 
awarded for a right knee disability.  The grant of service 
connection for right knee disability was enlarged by rating 
decision in May 1994. 

In January 1994, the veteran filed a claim of service 
connection for a back disability secondary to the service 
connected right knee.

A July 1993 statement from G. D. Snitker, D.C., indicates 
that the veteran had to jump over a fence at work in June 
1991.  Reportedly, the veteran's left leg hit a chain link 
fence causing him to fall hitting his back and right knee.  
As a result, the veteran had back fusion surgery.  

In January 1994, a VA treatment notation shows that the 
veteran complained of chronic back pain with a history of 
surgery of the low back.

On VA examination in March 1994, the veteran reported going 
over a fence when employed as a civilian and having his right 
knee go out and falling on his back.  The veteran complained 
of severe low back pain.  On examination, there was increased 
pain with motion.  The diagnoses included chronic back pain 
secondary to a service connected disability.

By rating decision in May 1994, service connection for a low 
back disability was denied as it was determined that the 
evidence did not show that the veteran's back injury was 
caused by the service connected right knee disability.

An October 1991 MRI of the low back showed central disc 
herniation of L5-S1.

A November 1991 low back surgical report includes a diagnosis 
of central disc herniation at L5-S1, interspace narrowing 
with facet subluxation and instability.

VA x-rays of the low back conducted in February 1996 revealed 
degenerative disc disease.

On VA examination in February 1996, it was noted that the 
veteran had jumped over a fence and landed incorrectly on his 
right knee which buckled causing him to fall and injure his 
low back.

On VA examination in September 1997, the veteran reported 
that he fell off of a fence in 1991 when his right knee gave 
way resulting in a back injury. 

Received in June 2001, was a July 1991 treatment notation 
which indicates that the veteran had injured his right knee 
and low back on 26 June 1991 while working.  He had climbed 
an eight-foot fence, jumped over, stepped onto a three-foot 
chain link fence with left foot, and then dropped to the 
ground on his right foot.  As he did this, he lost his 
balance, twisted to the left side on his firmly planted right 
foot, and immediately felt pain of the right knee and low 
back.  

On VA examination in October 2001, the veteran reported that 
his right knee had gone out on him in 1991 while he was 
climbing a fence.  The diagnoses included severe degenerative 
joint disease of the low back with a laminectomy in 1991.  It 
was noted that low back disability was not related to the 
right knee, but a closed head injury (as a result of the fall 
in June 1991) was related to the failure of the right knee.  
A further notation indicated that the veteran's low back 
disability was the result of an injury suffered during 
service.

By rating decision in January 2002, entitlement to service 
connection for a head injury with headaches was awarded as 
being secondary to the service connected right knee.

A September 2003 statement from a private medical physician 
includes the opinion that the veteran's right knee injury 
from approximately 1991 aggravated his low back condition 
requiring a laminectomy.

A December 2003 VA medical report indicates that the veteran 
injured his back in 1991 when he hit his left leg while 
jumping over a fence.  It was noted that no evidence was seen 
in the file to show that his right knee injury caused him to 
fall or caused his injury.  It was opined that there was no 
relationship between the low back disability and right knee 
disability.

The veteran testified in October 2004 that he injured his 
back in service, that he suffered from chronic back 
disability thereafter, and that service connection should be 
granted on a direct basis.  In the alternative, the veteran 
indicated that he fell in June 1991 as a result of his 
service connected right knee disability.  As a result, he 
testified that service connection should be granted on a 
secondary service connection basis.


Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. §1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The evidence of record shows that the veteran was treated in 
September 1983 for a bruised back.  No further complaints or 
findings concerning a back disability appear in the service 
medical records.  The June 1987 separation examination report 
shows that the veteran's back was normal on evaluation.  The 
first post service evidence of a chronic back disability 
dates from June 1991 when the veteran injured his back in a 
work-related accident.  The June 1991 back injury occurred 
four years after separation from service.  Therefore, there 
is no medical evidence to establish a claim of service 
connection on a direct incurrence basis.  

In the alternative, the veteran has maintained that his 
service connected right knee disability was the proximate 
cause of his low back disability.  It is his contention that 
he sustained an injury to the low back in June 1991 when his 
right knee gave way when he was climbing over a fence while 
at work.  

There are several medical opinions of record that weigh in on 
the issue of whether the service connected right knee 
disability or the non-service connected left leg was the 
cause of the veteran's accident in June 1991.  The crucial 
distinction between these opinions surrounds the facts of the 
June 1991 injury.  The only medical report near in time to 
the June 1991 injury which advances the left leg theory is 
the July 1993 report from Dr. Snitker.  Conversely, on VA 
examinations in March 1994, February 1996, September 1997, 
and October 2001, it was reported that the right knee had 
given way.  

A pivotal piece of evidence was submitted in June 2001, in 
the form of a July 1991 medical report.  The July 1991 
medical statement was produced just weeks after the June 1991 
accident and injury.  The immediacy of the report lends 
strength to the accuracy of this statement.  The July 1991 
medical report clearly indicates that the veteran fell 
injuring his back after his firmly planted right foot gave 
way.  

A VA examiner opined in March 1994 that chronic back pain was 
secondary to the service connected right knee.  Likewise, a 
September 2003 private physician opinion indicates that the 
right knee disability was related to the low back disability.  
These opinions relied on the theory that the veteran's right 
knee gave way in June 1991.  To the contrary, a VA examiner 
opined in December 2003 that there was no relationship 
between the right knee and low back disability.  This opinion 
relied on Dr. Snitker's July 1993 left leg version of the 
evidence.  

The overwhelming weight of evidence therefore favors the 
March 1994 VA and September 2003 private medical opinions 
which utilized the often-cited right knee theory.  
Accordingly, due to the fact that they are based on the most 
likely evidentiary construction, the March 1994 and September 
2003 medical opinions will be accorded significant weight.  
The December 2003 VA medical opinion will not be accorded 
significant weight.

An October 2001 VA medical opinion is an interesting but 
unusable anomaly as it utilized the right knee theory but 
still found no nexus between the right knee and low back.  It 
will not be accorded significant weight as it was based on a 
flawed factual basis.  Although service connection was 
granted for a head injury resulting from the June 1991 fall 
(as detailed in the October 2001 examination report), the 
examiner erroneously stated that the veteran's low back 
disability dated from service.  The record simply does not 
support this construction.  As a result, the October 2001 
opinion is inherently inconsistent as it attributes a head 
injury to the June 1991 accident but does not attribute a low 
back disability to the June 1991 accident even though it used 
the right knee theory as a factual predicate.  

In view of the evidence described above, the Board concludes 
that the veteran's current low back disability resulted from 
a June 1991 injury which occurred when the service-connected 
right knee gave way.  Accordingly, service connection is 
warranted for the veteran's low back disability on a 
secondary basis under the provisions of 38 C.F.R. § 3.310.

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), imposes certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to service connection for a low back disability 
is being granted in full.  Consequently, as the Board is 
issuing a favorable decision in this case, a 
determination as to whether the provisions of the VCAA have 
been complied with has been rendered immaterial.


ORDER

The appeal from the May 1994 rating decision of entitlement 
to service connection for a low back disability is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



